DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-2, 6-15, and 18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 1 is amended.  Claims 3-5, and 16-17 are cancelled.  Claims 9-15 are withdrawn.

Response to Amendment
	The amendments filed on 2 May 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-2, 6-8, and 18 under 35 USC 103 as being unpatentable over Werner et al. (EP 670159 A1-English translation; published 6 Sep. 1995), in view of Mayenfels (Dissertation-English translation; published 2012) and Theisinger et al. (US 2013/0046014 A1; filed 16 Mar. 2011) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of wherein the emulsion … is administered parenterally in claim 1 is indefinite because the claim 1 is directed to method of use.  It is not clear how the limitation structurally modifies the composition.  For the purpose of compact prosecution, the limitation is understood wherein the emulsion is capable of being administered parenterally.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case claim 6-8 are dependent to claim 1 and require intended uses of emulsions in claim 1; however, these intended uses do further limit the structure of the composition in claim 1 . Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayenfels (Dissertation-English translation; published 2012), in view of Werner et al. (EP 670159 A1-English translation; published 2012) and Theisinger et al. (US 2013/0046014 A1; filed 16 May 2011).
	Mayenfels teaches that during these examinations pefluorohexyloctane (F6H8) was identified as suitable (see pg. 197).  Mayenfels teaches representation of inflammatory processes using 1H/19F-MRI.  The 1H imaging enables an anatomical illustration of the organism, while the 19F images the accumulation of PFCE at the sites of inflammation (see pg. 31).  Mayenfels teaches that depending on the phase an emulsion can be chosen between oil in water and water in oil emulsion (see pg. 34).  Mayenfels disclose lipoid S75 (glycolipids are present in the amount ranging from 10 wt% to 28 wt% based on the total weight of the phospholipids and glycolipids).  Since S75 is more efficient than the E80S with regard to stabilization of the fluorocarbon nanoemulsions, this phospholipid is preferably referred to an emulsifier used (see pgs. 38-39).  Mayenfels teaches F6H8 lipoid S75 nanoemulsions (see tab. 4-1; tab. 4-3).  Mayenfels teaches that for stabilization and better compatibility, the hydrophilic phases are often used auxiliaries for adjusting pH and the tonicity to physiological conditions (see pg. 40).  Mayenfels teaches that NaCl is often used in emulsions or similar isotonic additives glycerol used (tonicity agent) (see pg. 37).  Mayenfels teaches NaOH (pH adjusting agent)(see pgs. 66, 73).  Mayenfels teaches that in order to make the emulsifier more available, this can, for example be solubilized by the addition of bile salts such as sodium cholate (see pg. 86).  Mayenfels teaches the storage stability of nanoemulsions: preparation, F6H8-NE; FC [%m/m], (S75[%m/m]), 20(1.2;2.5); storage conditions 2-8oC, 37oC, storage period 120d) (see table 3-1).  Mayenfels teaches that the extrusion preparation of F6H8 (20% m/m) and S75 (1.2%m/m) when using a membrane pore of 600 nm has a hydrodynamic diameter of 208 nm (see pg. 130; table 4-1).  The emulsifiability of further semi- and perfluorocarbons are being investigated as potential 19F-MRI contrast agents (emulsion is a contrast agent in the diagnostic detection of inflammatory pathological conditions using MRI imaging, wherein the emulsion is homogeneous and is capable of being administered parenterally).  The processing of F6H8 is possible (see pg. 145; table 4-3).  Mayenfels teaches the influence of the mass fraction of fluorocarbon and emulsifier.  S75 is made with mass fractions of 0.4 to 6.0% (wherein the emulsifier is present in the range of 0.5 wt% to 5 wt%)(see pg. 147).  The evaluation shows that with an increasing ratio of fluorous phase to emulsifier the particle diameter increases, the width size distribution decreases (see pg. 152).  Mayenfels teaches suppressing oxidation (see pg. 97).  Mayenfels teaches intravenous administration (see pg. 217).
	Mayenfels et al. do not disclose an oil in water emulsion further comprising a mid chain triglyceride (MCT), wherein the weight ratio of the semifluorinated compound a) to the triglyceride b) ranges from 1:20 to 1:0.2 further wherein the total combined amount of the semifluorinated compounds and the triglyceride b) in the oil in water emulsion ranges from about 18 wt% to 22 wt% based on the total weight of the oil in water emulsion.  Mayenfels does not further teach an antioxidant consisting of alpha-tocopherol. 
	Theisinger et al. disclose example 6 where 0.075 mg of tafluprost and 20 mg of alpha-tocopherol were dissolved in a 5 mL solution of ethanol and medium chain triglycerides (10 wt%) in F6H8.  Theisinger et al. teach that useful oily excipients which may be used in combination with one or more SFA’s is MCT (see [0057]).  Surfactants may be in mixtures of two or more (see [0061]).  Theisinger et al. teach that a pharmaceutical composition is a composition comprising a diagnostic agent in combination with at least one pharmaceutical excipient (see [0029]).  Theisinger et al. teach that the antioxidant is preferably alpha-tocopherol (see [0095]).
	Werner et al. teach fluorocarbon containing oil emulsions (see title).  Werner et al. teach emulsifier-containing aqueous emulsions of oils which additionally contain a compound of formula I (RF)x-RH (see pg. 2).  Werner et al. teach that it has been found that the fluorophilic-lipophilic compound in combination with the oils used according to the invention results in very stable emulsions, even when the compound of formula I is used not only in minor amounts, but based on the non-aqueous portions of the emulsion is present as the main component.  The proportion of water depends on the type of emulsion (water in oil or oil in water) as well as the amount of emulsifier.  The compound of the formula I, based on the weight, is usually present in excess of the emulsified substances.  Preferred emulsions contain 5 to 45% by weight, particular 10 to 40% by weight, of oil, based on the sum of oil and compound of formula I (see pg. 4).  A diagnostic agent can be added to the emulsion (see pg. 6).  The emulsions according to the invention are very stable.  Decisive for this is the more or less great miscibility of the compound of formula I with the oil with the participation of the emulsifier (see pg. 6).  Werner et al. teach example 1 where 30 g 1H perfluorooctane and 3.5 g soybean oil are mixed intensively at room temperature and supplemented with a 9% aqueous phospholipid solution to a volume of 50 mL.  Werner et al. teach example 2 where 8 g of fluorooctylethylene oligomer and 3 g of coconut oil are added with stirring with a 5% aqueous soy lecithin dispersion to a volume of 50.  Subsequent homogenization gives a 16% oil in water emulsion with particles sizes of 120 nm (see pg. 8).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Mayenfels (emulsion consisting essentially of F6H8, S75 in the amount ranging from 0.4 to 6.0%, a tonicity agent such as glycerol, co-emulsifier such a sodium cholate, and a pH adjusting agent, wherein the emulsion is a contrast agent for MRI imaging and wherein the elusion is homogenous and capable of being administered parenterally) by adding MCT as a F6H8 miscible triglyceride oil in order to form an oil in water emulsion as taught by Werner et al. because it would have been expected to advantageously enable a very stable emulsion advantageously using an oil with great miscibility of the F6H8 with the participation of the emulsifier.  The weight ratio of the F6H8 to the MCT is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a weight ratio ranging from 1:20 to 1:02 or 1:15 to 1:08 in order to achieve optimal miscibility of the F6H8 in the emulsion.  The combined amount of the semi-fluorinated compound and the triglyceride in the oil in water emulsion is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person ordinary skill in the art would have arrived at a range from about 18 wt% to 22 wt% based on the total weight of the oil in water emulsion in order to optimal 19FMRI signal along with optimal stability.  The amount of emulsifier present is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at an amount ranging from 0.5 wt% to 5 wt% based on the total weight of the oil in water emulsion in arrive an optimal particles size.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Mayenfels by adding alpha-tocopherol as anti-oxidant as taught by Theisinger et al. because it would have been expected to advantageously suppress oxidation thereby leading to greater shelf-life. 

Applicants Arguments
	Applicants assert that Werner is silent as to a composition that includes an oil in water emulsion consisting essentially of F6H8, MCT, lipoid S75, alpha tocopherol, saline, a co-emulsifier and a pH adjusting agent.  Werner is silent to a composition that includes an emulsifier having a mixture of phospholipids and glycolipids where the emulsifier is present in an amount ranging from 0.5 wt% to 5 wt.% based on the total weight of the oil in water emulsion, were the emulsion is a contrast agent.  In example 1, the weight percentage is 2.36 to 23.6 times the weight percentage of the emulsifier contemplated in claim 1.  All the examples in Werner contemplate ranges outside the 0.5 wt% to 5 wt% range for the emulsifier based on the total weight of the oil in water emulsion of the claims.  For a homogeneous composition, the amount of emulsifier has to be carefully balanced.  In example 1 of Werner, there is no disclosure about the homogeneity of the mixture after the sterilizing step.   A homogeneous phase will not be present since it is known that that perfluorooactane and soybean are not miscible.  For parenteral administration the formation of liposomal structures should be avoided as such liposomal structures impose safety risks to the patient.  Mayenfels and Theisinger do not remedy the deficiencies in Werner.  In Mayenfels only emulsions of pure F6H8 are used, but a preferential use of S75 or improved emulsion properties do not allow for the conclusion that is applies to mixtures of fluorinated substances and oils.   The present invention leads to storage stability of 2 y at room temp.  Based on example 6 in Theisinger, a skilled person would not have concluded that MCT and F6H8 are miscible. 

Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.  Mayenfels teaches emulsions for diagnostic detection of inflammatory process using MRI wherein the emulsions are homogeneous and capable of being administered intravenously wherein the emulsions comprise F6H8 (compound of instant formula I), S75 as an emulsifier (comprises glycolipids and phospholipids wherein the glycolipids range from 10wt% to 28wt%), glycerol as a tonicity agent, sodium cholate as a co-emulsifier, and a pH adjusting agent.  Mayenfels exemplifies emulsions wherein the emulsifier is in the amount ranging from 0.5 wt% to 5 wt%.  Mayenfels investigates the mass fraction of fluorocarbon and emulsifier.  Consequently, the amount of emulsifier present is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  Mayenfels contemplates oil emulsions; however, Mayenfels is silent as to the addition an oil such as MCT to the F6H8 nanoemulsions therein.  Werner teaches advantageous oils in water emulsions which exhibit high stability at room temperature.  According to Werner decisive for this the great miscibility of compound of formula I with the oil in participation with the emulsifier.  At example 1, Werner does contemplate intravenous use (it can be used intravenously).  A person of ordinary skill in the art would have been motivated to modify the composition of Mayenfels by incorporating a triglyceride oil as taught by Werner in order to gain the advantages disclosed by Werner, that is, a high stability nanoemulsion at room temperature suitable for intravenous use.  A person of ordinary skill in the art would have been motivated to use oil have great miscibility with F6H8.  At example 6, Theisinger discloses MCT as a triglyceride oil having miscibility with F6H8.  Theisinger teaches the “resulting clear solution.”  Consequently, Theisinger does disclose a homogeneous solution of MCT with F6H8 as a solution is a mixture that is uniform throughout.  This is also called a homogeneous mixture.  A person of ordinary skill in the art would have been motivated to use MCT as the oil in the oil in water emulsion in order to obtain a very stable emulsion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618